UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-7954




In Re:    JERRY WAYNE SHEPPARD,

                                                          Petitioner.




                On Petition for Writ of Mandamus.
                     (No. 5:94-cr-00122-F-17)



Submitted: February 15, 2007               Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sheppard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerry Wayne Sheppard petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his § 2255

action.   He seeks an order from this court directing the district

court to act.     Although we find that mandamus relief is not

warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus petition if the district court does not act expeditiously.

We grant leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                               - 2 -